Registration No. 811-02753 Registration No. 002-59353 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Post-Effective Amendment No. 84 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. 84 x (Check appropriate box or boxes) GUGGENHEIM VARIABLE FUNDS TRUST (Exact Name of Registrant as Specified in Charter) , SUITE 600, ROCKVILLE, MARYLAND 20850 (Address of Principal Executive Offices/Zip Code) Registrant’s Telephone Number, including area code: (301) 296-5100 Copies To: Donald C. Cacciapaglia, President Guggenheim Variable Funds Trust 805 King Farm Boulevard Suite 600 Rockville, MD 20850 Amy J. Lee, Chief Legal Officer Guggenheim Variable Funds Trust 805 King Farm Boulevard Suite 600 Rockville, MD 20850 Julien Bourgeois Dechert LLP 1treet, NW Washington, DC 20006 (Name and address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 o on pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 o on pursuant to paragraph (a)(1) of Rule 485 o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (“1933 Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 84 under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No.84 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Rockville, State of Maryland on the 31st day of October 2014. GUGGENHEIM VARIABLE FUNDS TRUST (the Registrant) By: DONALD C. CACCIAPAGLIA Donald C. Cacciapaglia, Chief Executive Officer and President Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities indicated and on the 31st day of October 2014. Randall C. Barnes Trustee Donald A. Chubb, Jr. Trustee Jerry B. Farley Trustee Roman Friedrich III Trustee Robert B. Karn III Trustee Ronald A. Nyberg Trustee Maynard F. Oliverius Trustee Ronald E. Toupin, Jr. Trusee GUGGENHEIM VARIABLE FUNDS TRUST By: AMY J. LEE Amy J. Lee, Chief Legal Officer, Vice President and Attorney-In-Fact for the Trustees Whose Names Appear Opposite By: JOHN L. SULLIVAN John L. Sullivan, Chief Financial Officer and Treasurer By: DONALD C. CACCIAPAGLIA Donald C. Cacciapaglia, Chief Executive Officer, President and Trustee EXHIBIT INDEX Exhibit NumberExhibit: EX-101.INS XBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEFXBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Label Linkbase EX-101.PREXBRL Taxonomy Extension Presentation Linkbase
